Citation Nr: 1431806	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-40 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral eye condition, to include bilateral primary open-angle glaucoma (POAG), cataracts, presbyopia and epimacular membrane.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2013 this matter was last before the Board at which time it was remanded for further development.   


FINDINGS OF FACT

It has not been shown by competent and probative evidence that the Veteran incurred a bilateral eye condition, to include bilateral POAG, cataracts, presbyopia and epimacular membrane, in service, or that any such disability is otherwise attributable thereto.  


CONCLUSION OF LAW

Entitlement to service connection for a bilateral eye condition, to include bilateral POAG, cataracts, presbyopia and epimacular membrane, is not established.  38 U.S.C.A. §§ 1110, 1131 , 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2008.

VA has obtained the Veteran's service treatment records and VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the etiology of his claimed disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  At the most recent examination, the Veteran's history was reported in the examination report and the Veteran has not asserted that he did not have the opportunity to offer a history of his symptomatology.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" -  the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a bilateral eye condition, which he avers had its onset in service.  He has related a history of eye problems in and since service.  He notes that he had an normal ophthalmoscopic examination at entrance to service, but not at discharge.  For these reasons he requests service connection.

Service treatment records (STRs) include a March 1964 report of medical history that indicated the Veteran had a single episode of conjunctivitis two years prior and no recurrence or sequelae.  An enlistment examination indicated that the Veteran's eyesight was 20/20 in both eyes.  Another report of medical history dated in January 1967 showed that the Veteran was diagnosed with blepharitis five years prior in the right eye with no recurrence.  The January 1967 separation examination marked the ophthalmoscopic examination as abnormal but indicated that the disc was within normal limits.

The earliest documentation of eye treatment and complaints appears in a July 2003 VA optometry consultation note.  The note documents that the Veteran was then new to the VA eye clinic and concerned about glaucoma because of a family history thereof.   Bilateral POAG and cataracts, as well as presbyopia were diagnosed at this time.  Subsequent VA records document treatment and assessment POAG and cataracts.

In March 2011, the Board remanded this matter to obtain a VA examination.  In March 2011, the Veteran was afforded a VA examination.  The examination report documents that the examiner that conducted the examination reviewed the claims file, noting that the Veteran had an onset of bilateral glaucoma in 2003-2004, with treatment thereafter.  The examiner related that the Veteran had had glaucoma since 2003 and that glaucoma is a medical disease with multiple etiologies, most commonly genetic.  The examiner noted that the Veteran had no history of uveitis or trauma, and concluded that it was most likely that the Veteran's glaucoma was due to genetics.  The examiner ultimately concluded that it was less likely than not that glaucoma was related to military service, and had its onset many years following his discharge.  

In April 2012, the Board again remanded the matter to obtain another examination that addressed cataracts, as the Veteran had exhibited this disability during the course of the claim, despite the non-assessment thereof in the March 2011 VA examination.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In May 2012, the Veteran was provided another VA examination.

A review of May 2012 the examination report documents that the examiner reviewed the claims file, particularly noting a history of cataracts in 2008, with surgical intervention related thereto in 2009 and 2011.  The examination report documents assessed bilateral glaucoma, epimacular membrane and pseudophakia.  In terms of history, the examiner noted that glaucoma had been assessed in 2003 and had progressed since that time.  The examiner also noted that cataracts had been assessed in 2008.  The examiner baldly concluded that it was less likely than not that any of the Veteran's eye conditions were the result of, aggravated by, or occurred while on active military duty.  
Because the May 2012 VA examiner provided no rationale, the AOJ returned the opinion to the examiner, who entered an addendum opinion in February 2013.  The examiner reiterated that the Veteran's eye conditions involved glaucoma, epimacular membrane and pseudophakia.  He explained that each of these conditions was chronic.  He explained that the entrance and separation examinations were normal and found no documentation of complaints of, treatment for, or diagnosis of a chronic condition of either eye during military service.  He noted that documentation of the Veteran's eye disorders all occurred after the year 2003.  He concluded that without further evidence, it was unlikely that any of these conditions were the result of or were aggravated by service.  

In December 2013, the Board again remanded this matter, particularly to afford the Veteran an examination at which he would have an opportunity to offer his lay observations of his eye disorders.  In March 2014 he was afforded such an examination.  A review of the examination report does not disclose that the Veteran offered any further history or detail of his eye problems.   

A review of the March 2014 VA examination report shows that the examiner reviewed the Veteran's claims file and conducted an in-person examination of the Veteran.  The examiner outlined a history of glaucoma since 2003, cataracts since 2008 and epiretinal membrane since 2011.  He explained that glaucoma, cataract and epiretinal membrane were all chronic conditions and that there was no documentation of an complaints of or treatment for a chronic condition of either eye during military service.  He noted that it was not until 2003 that there was any documentation of any of the mentioned eye conditions.  Ultimately, he concluded that without further evidence, it was unlikely that any of the conditions were the result of, or aggravated by, military service.  

The Board acknowledges that the Veteran has reported a history of eye problems in and since service.  Nevertheless, the Board finds that the Veteran is not competent to diagnose eye disabilities as such requires medical expertise.  Moreover, the service treatment records, including the separation examination, do not indicate the Veteran had any of the current disorders in service.  In addition, when the Veteran first presented to the VA eye clinic in 2003 he sought treatment of the eyes due to a family history of glaucoma, as opposed to any in-service origin.  As such, the Board finds the Veteran's offered history is outweighed by documentation of record that was prepared contemporaneous in time to service and an initial visit at VA for eye care.  As is true with any piece of evidence, the credibility and weight to be attached to this evidence are within the province of the Board as adjudicators.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

Along these lines, the Board also notes that the Veteran seeks to attribute his eye disorders to the notation of an abnormal ophthalmoscopic examination at discharge.  The Veteran, as a layperson, is not competent to opine on the etiology of a complex medical question such as this involving linking a disability first medically assessed some 30 years following discharge to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, it is noted that refractive error, such as presbyopia, is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2013).  Accordingly, service connection for presbyopia is not warranted.

Other than the Veteran's history and statements, which the Board finds lacking in probative value, the remaining competent and probative evidence weighs against the claim.  Repeated VA examinations have resulted in negative etiological opinions, which indicate that the Veteran did not incur a chronic eye disability in service, but rather had the onset of eye disabilities many years after service.  Under these circumstances, the evidence preponderates against the claim and it must, therefore, be denied.  Gilbert, supra. 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a bilateral eye condition, to include bilateral POAG, cataracts, presbyopia and epimacular membrane, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


